—Order of disposition, Family Court, Bronx County (Maijory Fields, J.), entered November 2, 1995, which, inter alia, terminated respondent’s parental rights to the subject child upon a finding of mental illness, unanimously affirmed, without costs.
Petitioners’ uncontradicted evidence of respondent’s history of chronic mental illness dating back to 1987, and requiring repeated and sometimes extended hospitalizations, her poor compliance with treatment and her failure to recognize the severity of her illness, together with the unrefuted conclusion of the court-appointed psychiatrist that as a result of her illness respondent would not be able to provide proper care for the child in the foreseeable future, warrants termination of respondent’s parental rights pursuant to Social Services Law § 384-b (4) (c) (see, Matter of Aridyse Ashley J., 242 AD2d 438; Matter of Christine Marie R., 236 AD2d 308). We note that while respondent’s psychiatrist testified that respondent could care for the child during periods of stability, she admitted that such was not the case during periods of decompensation, could not say whether respondent was likely to remain compliant with her treatment, and offered no opinion as to whether the child would be at risk of neglect if returned to respondent. Concur—Ellerin, J. P., Wallach, Mazzarelli, Andrias and Colabella, JJ.